As filed with the Securities and Exchange Commission on June 2, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22861 PINE GROVE ALTERNATIVE FUND 452 Fifth Avenue, 26th Floor New York, NY10018 908-273-6321 Matthew Stadtmauer, Chief Executive Officer Pine Grove Alternative Fund 452 Fifth Avenue, 26th Floor New York, NY10018 Date of fiscal year end: March 31 Date of reporting period: April 1, 2014 – March 31, 2015 ITEM 1. REPORT TO STOCKHOLDERS. PINE GROVE ALTERNATIVE FUND STATEMENT OF ASSETS AND LIABILITIES AS OF MARCH 31, 2015 ASSETS Total investments in Pine Grove Alternative Institutional Fund (“Master Fund”), at fair value (Cost $7,809,858) $ Cash Expense reimbursement from Investment Adviser Prepaid expenses Total Assets LIABILITIES Accrued Liabilities: Custodian fees Professional fees Shareholder servicing fees Fund services fees 52 Shareholder report expense Other expenses 6 Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gain from investment in Master Fund Net unrealized depreciation on investment in Master Fund ) NET ASSETS $ SHARES OUTSTANDING (100,000 shares authorized, $0.001 par value) NET ASSET VALUE PER SHARE $ See Accompanying Notes to Financial Statements and Master Fund Financial Statements.1 PINE GROVE ALTERNATIVE FUND STATEMENT OF OPERATIONS YEAR ENDED MARCH 31, 2015 Investment income Dividends from Master Fund $ Interest income 5 Total investment income Expenses Offering costs amortized Insurance expense Trustees’ fees and expenses Custodian fees Professional fees Shareholder servicing fee Fund services fees Registration fees Shareholder report expense Miscellaneous expenses Total expenses Expenses reimbursed by Investment Adviser ) Net expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN FROM INVESTMENT IN MASTER FUND Net realized gain from investment in Master Fund 20 Realized gain distribution from Master Fund Net change in unrealized appreciation (depreciation) on investment in Master Fund ) Net realized and unrealized loss from investment in Master Fund ) NET DECREASE IN NET ASSETS FROM OPERATIONS $ ) See Accompanying Notes to Financial Statements and Master Fund Financial Statements.2 PINE GROVE ALTERNATIVE FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended March31, 2015 January 1, 2014* through March 31, 2014 OPERATIONS Net investment income (loss) $ $ ) Net realized gain from investments in Master Fund - Net change in unrealized appreciation (depreciation) on investment in Master Fund ) Increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) - CAPITAL SHARE TRANSACTIONS Sale of shares Reinvestment of distributions - Increase in net assets resulting from capital share transactions Increase in net assets NET ASSETS Beginning of period End of period (including distributions in excess of net investment income and accumulated net investment loss of $18,558 and $316, respectively) $ $ SHARE TRANSACTIONS Beginning of period Sale of shares Reinvestment of distributions - End of period *Commencement of operations. See Accompanying Notes to Financial Statements and Master Fund Financial Statements.3 PINE GROVE ALTERNATIVE FUND STATEMENT OF CASH FLOWS YEAR ENDED MARCH 31, 2015 Cash Flows From Operating Activities Net decrease in net assets from operations $ ) Adjustments to reconcile net decrease in net assets from operations to net cash used in operating activities: Purchases of Master Fund $ ) Proceeds from sales of Master Fund Realized gain from sale of Master Fund ) Net change in unrealized appreciation on investment in Master Fund Decrease in operating assets and liabilities: Prepaid expenses ) Expense reimbursement from Investment Adviser ) Offering costs Due to Investment Adviser ) Accrued liabilities: Trustees’ fees and expenses payable ) Custodian fees payable Shareholder servicing fees payable Fund services fees payable 2 Shareholder report expense payable Other expenses payable ) ) Total Adjustments ) Net Cash Used In Operating Activities ) Cash Flows From Financing Activities Sale of shares Payments for shareholder distributions ) Net Cash Provided By Financing Activities Net Increase in Cash Cash - Beginning of Year 3 Cash - End of Year $ Supplemental disclosure of non-cash operating activities Reinvestment of shareholder distributions $ See Accompanying Notes to Financial Statements and Master Fund Financial Statements.4 PINE GROVE ALTERNATIVE FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. Year Ended March 31, 2015 January 1, 2014(a) through March 31, 2014 NET ASSET VALUE, Beginning of Period $ $ INVESTMENT OPERATIONS Net investment income (loss) (b) ) Net change in realized and unrealized gain (loss) on investment in Master Fund ) Total from investment operations ) DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income ) - NET ASSET VALUE, End of Period $ $ TOTAL RETURN ) % %(c) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) $ $ Ratios to Average Net Assets: Net investment income (loss) (e) 1.58 % )%(d) Net expense (e)(f) 0.83 % %(d) Gross expense (e)(g) 3.39 % %(d) PORTFOLIO TURNOVER RATE(h) 0 % 0 %(c) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Not annualized. (d) Annualized. (e) Does not include the expenses of the Master Fund in which the Feeder Fund invests. (f) The net expenses of the Master Fund, which are paid by the Master Fund, represents 1.50% of average net assets for the Feeder Fund. The net expense ratio for the Feeder Fund, including the applicable Master Fund expenses is 2.33% and 1.98%, respectively. (g) Reflects the expense ratio excluding expense reimbursements by the Investment Adviser. (h) The Feeder Fund is invested solely in the Master Fund, therefore this ratio reflects the turnover of the Master Fund. See Accompanying Notes to Financial Statements and Master Fund Financial Statements.5 PINE GROVE ALTERNATIVE FUND NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 Note 1. Organization Pine Grove Alternative Fund (the “Feeder Fund”) is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed end management investment company (the “Trust”), formed on June 21, 2013.The Feeder Fund is offering on a continuous basis up to 100,000 shares of beneficial interest at net asset value per share.The Feeder Fund’s investment objective is to seek long-term capital appreciation.The Feeder Fund pursues its investment objective through investing substantially all of its assets in Pine Grove Alternative Institutional Fund (the “Master Fund”).As of March 31, 2015, the Feeder Fund represented 8.1% of the Master Fund’s net assets.On October 9, 2013, the Feeder Fund was initially seeded through the sale of 100 shares for $100,000. The Feeder Fund commenced operations on January 1, 2014. The investment adviser of the Feeder Fund and the Master Fund is FRM Investment Management (USA) LLC (formerly known as Pine Grove Asset Management LLC) (the “Investment Adviser”), a registered investment adviser with the U.S. Securities Exchange Commission (“SEC”) and a registered commodity pool operator with the Commodity Futures Trading Commission (“CFTC”).The Board of Trustees (the “Board” and each member a “Trustee”) of the Feeder Fund and the Master Fund supervises the conduct of the Feeder Fund’s and Master Fund’s affairs and pursuant to an investment advisory agreement, has engaged the Investment Adviser to manage the Feeder Fund’s and Master Fund’s day-to-day investment activities. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) and follow the accounting and reporting guidance in the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 946. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increase and decrease in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Feeder Fund: Investment in Master Fund – The Feeder Fund records its investment in the Master Fund at fair value which is represented by the Feeder Fund’s shares held in the Master Fund valued at the net asset value per share.Valuation of the investments held by the Master Fund is discussed in the notes to the Master Fund’s financial statements which are attached and are an integral part of these financial statements.Please refer to the accounting policies disclosed in the financial statements of the Master Fund for additional information regarding significant policies that affect the Feeder Fund. Investment Transactions, Investment Income and Realized and Unrealized Gain and Loss – Investment transactions are accounted for on a trade date basis. Income and expense, including interest, are recorded on an accrual basis. Dividend income is recorded on the ex-dividend date. Distributions to Shareholders – Distributions to shareholders of net investment income and net capital gains, if any, are declared and paid at least annually. Distributions paid by the Feeder Fund will be reinvested in additional shares of the Feeder Fund unless a shareholder elects not to reinvest its shares.Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Feeder Fund, timing differences and differing characterizations of distributions made by the Feeder Fund. Federal Taxes – The Feeder Fund’s tax year is October 31, 2014. The Feeder Fund intends to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all 6 PINE GROVE ALTERNATIVE FUND NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 its net investment income and capital gains, if any, the Feeder Fund will not be subject to a Federal excise tax. Therefore, no Federal income or excise tax provision is required. The Feeder Fund recognizes interest and penalties, if any, related to unrecognized tax positions as income tax expense in the statement of operations. During the year, the Feeder did not incur any interest or penalties. The Feeder Fund is required to determine whether its tax positions are more likely than not to be sustained upon examination by the applicable taxing authority, based on the technical merits of the position. The tax benefit recognized is measured as the largest amount of benefit that has a greater than fifty percent likelihood of being realized upon ultimate settlement with the relevant taxing authorities. Based on its analysis, the Feeder Fund has determined that it has not incurred any liability for unrecognized tax benefits as of March 31, 2015, that would require recognition, de-recognition or disclosure. The Feeder Fund does not expect that its assessment regarding unrecognized tax benefits will materially change over the next twelve months. However, the Feeder Fund’s conclusions may be subject to review and adjustment at a later date based on factors including, but not limited to, questioning the timing and amount of deductions, the nexus of income among various tax jurisdictions, compliance with U.S. federal, U.S. state and foreign tax laws, and changes in the administrative practices and precedents of the relevant taxing authorities. Generally, the Feeder Fund is subject to income tax examinations by taxing authorities during the period since its inception. Offering Costs – Expenses incurred in connection with establishing the Feeder Fund aggregated $64,009. Offering costs incurred by the Feeder Fund are treated as deferred charges until operations commenced and thereafter are amortized over a twelve-month period using the straight linemethod. Commitments and Contingencies – In the normal course of business, the Feeder Fund enters into contracts that provide general indemnifications by the Feeder Fund to the counterparty to the contract. The Feeder Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Feeder Fund and, therefore, cannot be estimated; however, based on experience, the risk of loss from such claims is considered remote. Note 3. Risks An investment in the Feeder Fund should be considered a speculative investment that entails a high degree of risk. It is possible that an investor may lose some or all of its investment and that the Feeder Fund may not achieve its investment objective. The Feeder Fund is classified as non-diversified and may invest a significant portion of its assets in the Master Fund and the Feeder Fund may be susceptible to the economic and regulatory factors affecting the Master Fund and/or the fund industry. The shares are not, and are not expected to be, listed for trading on any securities exchange and, to the Feeder Fund’s knowledge, there is no, nor will there be, a secondary trading market for the shares. Shares are subject to substantial restrictions on transferability and resale, and may not be transferred or resold except as permitted under the Feeder Fund’s Agreement and Declaration of Trust, as may be amended or amended and restated from time to time. A shareholder should not expect to be able to sell its shares regardless of how the Feeder Fund performs. Because a shareholder may be unable to sell its shares, the shareholder will be unable to reduce its exposure on any market downturn. Note 4. Management Fees, Shareholder Servicing Fees and Other Expenses Management Fees – The Feeder Fund does not incur a separate management fee, but is subject to the Master Fund’s management fee.The Investment Adviser receives a fee, accrued monthly and paid quarterly in arrears, of 0.225% (0.90% on an annualized basis) of the Master Fund’s month-end net asset value. Shareholder Servicing Fees – The Feeder Fund pays Atlantic (as defined below) and Atlantic pays each broker-dealer that is a member of the Financial Industry Regulatory Authority (“FINRA”) and enters into a shareholder servicing agreement with Atlantic (collectively, “Service Agents”), a monthly shareholder 7 PINE GROVE ALTERNATIVE FUND NOTES TO FINANCIAL STATEMENTS MARCH 31, 2015 servicing fee of 0.070833% (0.85% on an annualized basis) of the net asset value of the outstanding shares attributable to the clients of the Service Agent who are invested in the Feeder Fund through the Service Agent.The shareholder servicing fees expense for the year ended March 31, 2015 was $42,549. Expenses – The Investment Adviser has agreed to reimburse the Feeder Fund’s and the Master Fund’s other expenses (other than shareholder servicing fees, extraordinary expenses and investment related expenses such as foreign country tax expense and interest expense on amounts borrowed by the Master Fund and the Feeder Fund) to the extent necessary in order to cap the Feeder Fund’s other expenses at 0.60%. For the year ended March 31, 2015, expenses reimbursed were as follows: Expenses Reimbursed by Investment Adviser For a period of five years subsequent to the Feeder Fund’s commencement of operations, the Investment Adviser may recover from the Feeder Fund expenses reimbursed during the prior three years if the Feeder Fund’s other expenses, including the recovered expenses, fall below the expense cap. As of March 31, 2015, the following amounts are subject to recapture by the Investment Adviser: Period Ended Amount of Fees Waived and/or Expenses Reimbursed Expiration Date to Recoup Fees Waived and/or Expenses Reimbursed Fees Recouped March 31, 2014 $ March 31, 2017 $
